ORDER

PER CURIAM.
Appellant, Roland Davis (“movant”), appeals the judgment entered by the Circuit Court of the City of St. Louis dismissing his Rule 24.035 motion for post-conviction relief because it was untimely filed. We affirm.
We have reviewed the briefs of the parties and the legal file and find the judgment of the motion court is not clearly erroneous. The time limits of Rule 24.035 have been found constitutionally sound. Day v. State, 770 S.W.2d 692 (Mo.banc 1989). As an extended opinion would serve no jurisprudential purpose, we affirm the motion court pursuant to Rule 84.16(b).